DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/22/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-17
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 1, 5, and 9
New claims: None
Claims currently under consideration: 1-17
Currently rejected claims: 1-17
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gaim-Marsoner et al. (U.S. 5,425,957) in view of Traitler et al. (U.S. 6,165,540) and Guthrie et al. (U.S. 2011/0293781 A1).
Regarding claim 1, Gaim-Marsoner et al. discloses a chocolate mass for producing a chocolate with a low energy value (C1, L7-L11), the chocolate mass comprising:
chocolate composition (specifically, about 60-80 wt.%) and
aqueous emulsion based on cocoa butter (specifically, about 20-40 wt.%) (C3, L37-L40).
The chocolate composition (C3, L25-L28; C1, L59-L60) comprises:
cocoa liquor (specifically, about 7-30%) (C2, L3-L8), 
30-50 wt.% erythritol (specifically, about 5-55%) (C2, L39-L44), and 
5-30 wt.% dietary fibers (specifically, about 10-45%) (C2, L15-L38).
The aqueous emulsion comprises:
20-80 wt.% cocoa butter (specifically, about 20-40 wt.%) (C3, L9-L18),
18-78 wt.% aqueous phase (specifically, about 69.5 wt.% water/sorbitol ) (C3, L19-L21; C4, L44-L48) that comprises 50-90 wt.% water and 10-50 wt.% water-soluble substance (specifically, 28.1 g sorbitol and 41.4 g water, or 40.4% water-soluble substance and 59.6% water) (C3, L21-L22; C4, L44-L48), and 
1-3 wt.% emulsifier (specifically, about 0.05-1%) (C3, L22-L24).
Gaim-Marsoner et al. does not disclose the claimed concentrations of the compositions in the final mixture as being 88-95 wt% chocolate composition and 5-12 wt% emulsion, the cocoa liquor as being in a concentration of 40-48 wt.% of the chocolate composition, or a crumb as being prepared based on cocoa liquor and erythritol before being mixed with the dietary fibers and additional cocoa liquor to produce the chocolate composition.
Regarding the concentrations of the compositions in the final mixture as being 88-95 wt% chocolate composition and 5-12 wt% emulsion, Gaim-Marsoner et al. discloses the concentrations as being 60-80 wt.% of the chocolate composition with 20-40% of the emulsion (C3, L26-L40) as noted previously. However, the reference additionally states: “In chocolate production, it has always been the practice to avoid the addition of water to the chocolate composition because of the known determinable effects such as the undesirable hardening of the chocolate composition. However, if water can be incorporated into the chocolate composition without the detrimental effects, lower calorie milk chocolate products can be produced.” (C1, L19-L26). Gaim-Marsoner et al. thus effectively discloses an embodiment comprising no water. As such, the disclosed concentration range for the emulsion in the reference cannot be considered to be a definitive lower limit, and a skilled practitioner would readily recognize that emulsion concentrations in the range of 0-20% would nonetheless provide intermediate benefits in terms of reduced calories. As such, the claimed concentrations of 88-95 wt% chocolate composition and 5-12 wt% emulsion are considered obvious to a skilled practitioner.
As for the cocoa liquor concentration, Traitler et al. discloses a similar chocolate composition comprising water (C2, L7-L10), wherein the ratio of chocolate added to the water-in-oil emulsion may range from 1:2 to 20:1 (C3, L16-L19).
It would have been obvious to one having ordinary skill in the art to add cocoa liquor in an amount of 40-48 wt.% to the chocolate composition when producing a product according to Gaim-Marsoner et al. in light of the instruction of Traitler et al. First, Gaim-Marsoner et al. indicates the chocolate composition may comprise other components, such as cocoa powder or milk powder, and indicates that modifications may be made to the cocoa component (C1, L68 – C2, L14). The example in the reference further discloses that the chocolate composition may comprise other components including cocoa butter and butter fat (C4, L6-L9, L29-L30). Given the degree of variance in producing the chocolate composition taught in Gaim-Marsoner et al., a skilled practitioner would be motivated to consult Traitler et al. for additional instruction. Since Traitler et al. teaches broadly that the ratio of chocolate (without the addition of any milk powder) to the water-in-oil emulsion component may range from 1:2 to 20:1 (C3, L16-L19) and further indicates that the inclusion of milk powder in the production of chocolate is optional (C1, L12-L15), a skilled practitioner would find the omission of the milk powder of Gaim-Marsoner et al. to be obvious, where its exclusion may be compensated for in mass by the other components, such as the cocoa powder. As such, the incorporation of the cocoa component in the form of cocoa liquor in an amount that comprises the sum of the disclosed ranges for the cocoa component (about 7-30 wt.%) and the milk component (about 7-20 wt.%), or about 14-50 wt. % is considered obvious to a skilled practitioner. The claimed range of 40-48 wt.% cocoa liquor in the chocolate composition is thus considered obvious to a skilled practitioner.
Regarding the initial formation of a crumb, Guthrie et al. discloses the production of chocolate crumb ([0013]) comprising erythritol ([0021]) and cocoa liquor ([0031]).
It would have been obvious to one having ordinary skill in the art to produce the chocolate mass of Gaim-Marsoner et al. from crumb that is prepared from cocoa liquor and erythritol that is then mixed with dietary fibers. First, Gaim-Marsoner et al. discloses an example involving the initial preparation of a dry chocolate mass (C4, L3-L4), which at least suggests to a skilled practitioner the incorporation of dry ingredients such as crumb in the initial mixture. A skilled practitioner would thus be motivated to consult Guthrie et al. for additional instruction regarding chocolate crumb. Guthrie et al. teaches that chocolate crumb has long been known to provide benefits to chocolate production that include prolonged storage capability, simplified processing, and improved flavor ([0003]-[0005]). A skilled practitioner would thus find the utilization of chocolate crumb as a raw material in the production of the product of Gaim-Marsoner et al. to be obvious. Such crumb production would include preparation before fiber is added as taught in Gaim-Marsoner et al. Addition of extra cocoa liquor after formation of the crumb in order to modify concentrations of the cocoa component would further be obvious in light of (i) the instruction in Gaim-Marsoner et al. that the cocoa component may comprise “cocoa liquor or modifications thereof” (C2, L3-L5) and (ii) the indication in MPEP 2144.04 IV C that “selection of any order of mixing ingredients is prima facie obvious”, including the addition of a portion of an ingredient followed by the subsequent addition of a second portion of the ingredient.
Regarding claim 2, Guthrie et al. discloses the production of chocolate crumb ([0013]) that may comprise 10-75 wt.% erythritol ([0021]), 2-20 wt.% cocoa liquor ([0031]), and 1 wt.% water ([0039]).
It would have been obvious to one having ordinary skill in the art to produce the chocolate mass of Gaim-Marsoner et al. from crumb having the claimed composition. Incorporation of a crumb production step was previously shown to be obvious in relation to claim 1. Since Guthrie et al. discloses that the crumb may comprise 10-75 wt.% erythritol ([0021]), 2-20 wt.% cocoa liquor ([0031]), and 1 wt.% water ([0039]), the claimed crumb based on 74-83 wt.% erythritol, 16-25 wt.% cocoa liquor, and not more than 1.5 wt.% water would be obvious.
As for claim 3, Gaim-Marsoner et al. discloses the chocolate mass as comprising a dry total fat-residue content of 22-27 wt.% (specifically, about 25-35 wt.%, which would be as low as 21-29.4 wt.% when the chocolate composition is mixed with 20% water-in-oil emulsion containing 20% fat) (C1, L63-L66; C3, L37-L40), and moisture in an amount of 1-11 wt.% (specifically, about 2-16 wt.%) (C3, L41-L47). As for the dry cocoa-product residue, the reference indicates the chocolate composition may comprise a cocoa component in an amount ranging from 7-30 wt.% (C2, L5-L8) and edible carbohydrates in an amount ranging from about 10-45 wt.% (C2, L15-L38). However, when mixed with the water-in-oil emulsion, the reference indicates the edible carbohydrate may be omitted (C3, L25-L31), which would suggest to a skilled practitioner that the cocoa component would be at a higher concentration to compensate for the omitted component, including an amount as high as the sum of the two components, or 75 wt.%. Since Gaim-Marsoner et al. is interpreted as effectively disclosing that the cocoa component may be at a concentration ranging from 10-75 wt.% in the chocolate composition (that would be reduced to at most 8-60 wt.% when mixed with 20% water-in-oil emulsion, depending on the cocoa concentration in the emulsion), the claimed range of 40-44 wt.% dry cocoa-product residue is considered obvious to a skilled practitioner.
As for claims 4 and 5, Gaim-Marsoner et al. discloses the water-soluble substance as being a polyol that is sorbitol (C3, L12, sugar alcohol; C4, L45, sorbitol).
As for claim 6, Gaim-Marsoner et al. discloses the dietary fiber as being polydextrose (C2, L15-L35).
As for claim 7, Gaim-Marsoner et al. discloses the emulsifier as being lecithin (C2, L51-L53).
As for claim 8, the present specification indicates that chocolate has a standard energy value of 530-580 kcal/100 g and that “chocolate with a reduced energy value” is one having a reduction of at least 30% less than the standard energy value (p. 6, ¶1). Gaim-Marsoner et al. indicates the chocolate composition “has a lower calorie content than conventional milk chocolate” (C1, L57-L59) and discloses an example wherein the resultant product has 30% fewer calories than standard milk chocolate (C5, L21-L23), which would be about 371 kcal/100 g according to the values in the present specification. However, Gaim-Marsoner et al. also discloses that the cocoa butter may be substituted with calorie reduced fats (C1, L66-L67), which would provide a clear mechanism for additional calorie reduction. Since Gaim-Marsoner et al. provides motivation and general instruction for producing a reduced-calorie chocolate as well as mechanisms for achieving such reductions, attaining a calorie reduction just slightly beyond the reduction achieved in the example cannot be considered non-obvious. As such, the claimed energy value range of not more than 330 kcal/100 g is considered obvious to a skilled practitioner.
Claims 9, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gaim-Marsoner et al. (U.S. 5,425,957) in view of Guthrie et al. (U.S. 2011/0293781 A1).
Regarding claim 9, Gaim-Marsoner et al. discloses a chocolate mass for producing a chocolate with a low energy value (C1, L7-L11), the chocolate mass comprising:
chocolate composition (specifically, about 60-80 wt.%) and
aqueous emulsion based on cocoa butter (specifically, about 20-40 wt.%) (C3, L37-L40).
The chocolate composition (C3, L25-L28; C1, L59-L60) comprises:
10-15 wt.% cocoa liquor (specifically, about 7-30%) (C2, L3-L8), 
30-50 wt.% erythritol (specifically, about 5-55%) (C2, L39-L44),
5-30 wt.% dietary fibers (specifically, about 10-45%) (C2, L15-L38),
cocoa butter (C1, L66-L68; C4, L29-L38); and
18-24 wt.% dried milk products (specifically, about 7-20%) (C2, L8-L14).
The aqueous emulsion comprises:
20-80 wt.% cocoa butter (specifically, about 20-40 wt.%) (C3, L9-L18),
18-78 wt.% aqueous phase (specifically, about 69.5 wt.% water/sorbitol ) (C3, L19-L21; C4, L44-L48) that comprises 50-90 wt.% water and 10-50 wt.% water-soluble substance (specifically, 28.1 g sorbitol and 41.4 g water, or 40.4% water-soluble substance and 59.6% water) (C3, L21-L22; C4, L44-L48), and 
1-3 wt.% emulsifier (specifically, about 0.05-1%) (C3, L22-L24).
Gaim-Marsoner et al. does not disclose the claimed concentrations of the compositions in the final mixture as being 88-95 wt% chocolate composition and 5-12 wt% emulsion, the cocoa butter as being in a concentration of 12-14 wt.% of the chocolate composition, or a crumb as being prepared comprising the cocoa liquor and erythritol before being mixed with the dietary fibers.
Regarding the concentrations of the compositions in the final mixture as being 88-95 wt% chocolate composition and 5-12 wt% emulsion, Gaim-Marsoner et al. discloses the concentrations as being 60-80 wt.% of the chocolate composition with 20-40% of the emulsion (C3, L26-L40) as noted previously. However, the reference additionally states: “In chocolate production, it has always been the practice to avoid the addition of water to the chocolate composition because of the known determinable effects such as the undesirable hardening of the chocolate composition. However, if water can be incorporated into the chocolate composition without the detrimental effects, lower calorie milk chocolate products can be produced.” (C1, L19-L26). Gaim-Marsoner et al. thus effectively discloses an embodiment comprising no water. As such, the disclosed concentration range for the emulsion in the reference cannot be considered to be a definitive lower limit, and a skilled practitioner would readily recognize that emulsion concentrations in the range of 0-20% would nonetheless provide intermediate benefits in terms of reduced calories. As such, the claimed concentrations of 88-95 wt% chocolate composition and 5-12 wt% emulsion are considered obvious to a skilled practitioner.
As for the cocoa butter concentration, Gaim-Marsoner et al. discloses the exemplary chocolate composition as comprising roughly 10.8% cocoa butter based on a total calculated mixture weight of 99.55 g (C4, L29-L38). At least some information appears to be erroneously deleted between lines 35 and 36. It is thus unclear whether the material added at line 35 in an amount of 4.5 grams is intended to also be cocoa butter as is described in the dry example (C4, L20-L21), in which the total cocoa butter concentration would be roughly 15.3%. Thus, while both values are close to the claimed range, neither fall within the range. Nonetheless, since Gaim-Marsoner et al. indicates the cocoa butter may be substituted with other components (C1, L66-L68) and the disclosed values are close to the claimed range, the claimed range of 12-14 wt.% cocoa butter is considered obvious to a skilled practitioner. MPEP 2144.05 I (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
Regarding the initial formation of a crumb, Guthrie et al. discloses the production of chocolate crumb ([0013]) comprising erythritol ([0021]) and cocoa liquor ([0031]).
It would have been obvious to one having ordinary skill in the art to produce the chocolate mass of Gaim-Marsoner et al. from crumb that is prepared from cocoa liquor and erythritol that is then mixed with dietary fibers. First, Gaim-Marsoner et al. discloses an example involving the initial preparation of a dry chocolate mass (C4, L3-L4), which at least suggests to a skilled practitioner the incorporation of dry ingredients such as crumb in the initial mixture. A skilled practitioner would thus be motivated to consult Guthrie et al. for additional instruction regarding chocolate crumb. Guthrie et al. teaches that chocolate crumb has long been known to provide benefits to chocolate production that include prolonged storage capability, simplified processing, and improved flavor ([0003]-[0005]). A skilled practitioner would thus find the utilization of chocolate crumb as a raw material in the production of the product of Gaim-Marsoner et al. to be obvious. Such crumb production would include preparation before fiber is added as taught in Gaim-Marsoner et al.
As for claim 10, Guthrie et al. discloses the production of chocolate crumb ([0013]) that may comprise 10-75 wt.% erythritol ([0021]), 2-20 wt.% cocoa liquor ([0031]), and 1 wt.% water ([0039]), such that the claimed crumb based on 74-83 wt.% erythritol, 16-25 wt.% cocoa liquor, and not more than 1.5 wt.% water would be obvious.
As for claim 12, Gaim-Marsoner et al. discloses the chocolate composition as comprising dried whole milk and dried skimmed milk as dried milk products (C2, L8-L11).
As for claims 13 and 14, Gaim-Marsoner et al. discloses the water-soluble substance as being a polyol that is sorbitol (C3, L12, sugar alcohol; C4, L45, sorbitol).
As for claim 15, Gaim-Marsoner et al. discloses the dietary fiber as being polydextrose (C2, L15-L35).
As for claim 16, Gaim-Marsoner et al. discloses the emulsifier as being lecithin (C2, L51-L53).
As for claim 17, the present specification indicates that chocolate has a standard energy value of 530-580 kcal/100 g and that “chocolate with a reduced energy value” is one having a reduction of at least 30% less than the standard energy value (p. 6, ¶1). Gaim-Marsoner et al. indicates the chocolate composition “has a lower calorie content than conventional milk chocolate” (C1, L57-L59) and discloses an example wherein the resultant product has 30% fewer calories than standard milk chocolate (C5, L21-L23), which would be about 371 kcal/100 g according to the values in the present specification. However, Gaim-Marsoner et al. also discloses that the cocoa butter may be substituted with calorie reduced fats (C1, L66-L67), which would provide a clear mechanism for additional calorie reduction. Since Gaim-Marsoner et al. provides motivation and general instruction for producing a reduced-calorie chocolate as well as mechanisms for achieving such reductions, attaining a calorie reduction just slightly beyond the reduction achieved in the example cannot be considered non-obvious. As such, the claimed energy value range of not more than 330 kcal/100 g is considered obvious to a skilled practitioner.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gaim-Marsoner et al. (U.S. 5,425,957) in view of Guthrie et al. (U.S. 2011/0293781 A1) as applied to claim 9 above, and as evidenced by Miller (U.S. 5,672,373).
As for claim 11, Gaim-Marsoner et al. discloses the chocolate mass as comprising a dry cocoa-product residue in an amount of 22-27 wt.% (specifically, about 7-30 wt.%, which would be as low as 5.6-24 wt.% when the chocolate composition is mixed with 20% water-in-oil emulsion depending on the cocoa concentration in the emulsion) (C1, L63-L66; C3, L37-L40), a dry total fat-residue content of 21-25 wt.% (specifically, about 25-35 wt.%, which would be as low as 21-29.4 wt.% when the chocolate composition is mixed with 20% water-in-oil emulsion containing 20% fat) (C1, L63-L66; C3, L37-L40), moisture in an amount of 0.5-11 wt.% (specifically, about 2-16 wt.%) (C3, L41-L47). Gaim-Marsoner et al. also effectively discloses the milk fat residue in an amount of 2-2.5 wt.% (specifically, as low as roughly 0% milk fat when skim milk powder is used and as high as roughly 6.4 wt.% milk fat, where Miller indicates whole milk powder has a fat content ranging from 26-40% (C4, L55-L59) and 20% milk component containing 40% milk fat in the chocolate composition combined with 20% water-in-oil emulsion would equal 6.4% milk fat) (C2, L8-L14; C3, L37-L40).
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 5 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 1-8 over Gaim-Marsoner et al., Traitler et al., and Guthrie et al.; claims 9 and 12-17 over Gaim-Marsoner et al.; claim 10 over Gaim-Marsoner et al. and Guthrie et al.; and claim 11 over Gaim-Marsoner et al. and Miller: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the claimed concentration of the emulsion of 5-20% is critical (Applicant’s Remarks, p. 10, ¶4 – p. 11, ¶1).
As noted in the present claim rejection, though, Gaim-Marsoner et al. effectively discloses embodiments comprising no water (C1, L19-L26), such that the disclosed concentration range for the emulsion in the reference cannot be considered to be a definitive lower limit, and a skilled practitioner would readily recognize that emulsion concentrations in the range of 0-20% would nonetheless provide intermediate benefits in terms of reduced calories. As such, the claimed concentration of 5-12 wt% emulsion is considered obvious to a skilled practitioner.
Applicant further asserted data with a range of moisture content and emulsion content and the result on plastic viscosity and yield (Applicant’s Remarks, p. 11, ¶2 – p. 13, ¶2). Applicant also asserted that the plastic viscosity and yield values have been optimized for certain production processes (Applicant’s Remarks, p. 13, ¶3 – p. 14, Figs. 1 and 2).
However, in Table 1, the moisture content is at roughly 50% of the emulsion content, yet the claims are not limited in such a manner, which undermines the relevance of the data. Clearly, a much higher emulsion content may not necessarily coincide with a higher moisture content for an emulsion with a lower water concentration. Further, plastic viscosity and yield are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further still, none of the asserted detriments pertaining to processing of the chocolate in particular apparatuses are relevant, as no such processing is presently required.
Applicant then argued that Traitler et al. does not remedy the alleged deficiency of Gaim-Marsoner et al. (Applicant’s Remarks, p. 15, ¶¶2-4).
However, Examiner maintains that Gaim-Marsoner et al. is adequate to deem the claimed concentrations obvious, as well as that Traitler et al. is adequate for all that is relied on in the present claim rejections.
Applicant next argued that obtaining the crumb intermediary product “is necessary to achieve the claimed technical result –further reduction of the cooling effect of erythritol during dissolution” (Applicant’s Remarks, p. 15, ¶6 – p. 16, ¶1).
However, the asserted technical result of reducing the cooling effect of erythritol is not actually claimed, as Applicant alleges. As before, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regardless, the present claim rejections show that the production of an intermediate crumb product would be obvious. MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” To the extent the claimed product results in a chocolate mass wherein the crumb enables reduction of the cooling effect of erythritol during dissolving, the product of Gaim-Marsoner et al. as modified by that of Guthrie et al. to include the production of an intermediate crumb would likewise result in reducing the cooling effect of erythritol. Further, since claim 1 is merely directed to “a chocolate mass for producing chocolate” (i.e., an intermediate product), it is not even clear that any cooling effect due to the erythritol would even materialize in a finished chocolate product for consumption, which further undermines Applicant’s argument.
Applicant next argued (i) that Traitler et al. fails to disclose the chocolate composition is obtained from crumb based on erythritol and cocoa liquor, (ii) that the reference is silent regarding the cocoa liquor concentration, and (iii) that the reference does not disclose the reduction of the cooling effect of erythritol (Applicant’s Remarks, p. 16, ¶4 – p. 17, ¶3). Applicant further argued that Traitler et al. precludes mixing cocoa liquor with erythritol as presently claimed and allegedly teaches away from the claimed invention (Applicant’s Remarks, p. 17, ¶4).
However, Traitler et al. is relied on only for the general instruction that the ratio of chocolate (without any milk powder) added to a water-in-oil emulsion may range from 1:2 to 20:1, as well as that the inclusion of milk powder is optional. This instruction considered together with the component concentrations disclosed in Gaim-Marsoner et al. is considered to render the claimed cocoa liquor concentration obvious as detailed in the claim rejection. Traitler et al. is not relied on for any specific process steps and thus cannot be said to teach away from the claimed product. Traitler et al. is thus considered adequate for all that is relied on in the present claim rejections, and Applicant’s argument are unpersuasive.
Turning to Guthrie et al., Applicant asserted a distinction between the crumb product of Guthrie et al. and the claimed crumb product (Applicant’s Remarks, p. 17, ¶5 – p. 18, ¶1).
The alleged distinction is immaterial, though, in the sense that whether the product of Guthrie et al. is considered a raw material or not does not affect reliance on its instruction as related to the production of a chocolate crumb.
Applicant next argued that Guthrie et al. should be read as teaching that polyols are subject to the limitation that only a minor fraction of the sucrose may be substituted with the polyol (Applicant’s Remarks, p. 18, ¶3). Applicant further argued that the chocolate mass of Guthrie et al. cannot have the claimed reduced energy value (Applicant’s Remarks, p. 18, ¶3).
However, a skilled practitioner would recognize that the limitation regarding “a minor fraction of the sugar may be substituted with a reduced- or non-caloric sugar substitute” would apply to the high-intensity non-caloric sweeteners listed subsequently, “such as aspartame, sucralose, monatin, steviosides” ([0021]), since they are hundreds of times sweeter than sucrose. Conversely, polyols are less sweet than sucrose. It does not make sense that the amount of polyol that may be substituted for a sugar would be limited to a “minor amount”, when the reference plainly states that “the sucrose may be substituted in whole”. There is no apparent practical reason why the polyol should be limited in the degree to which it may be substituted for a sugar. Examiner maintains that the interpretation of Guthrie et al. relied on in the present claim rejections is appropriate and adequately supports the present claim rejections. The claimed reduced energy value is taught in Gaim-Marsoner et al. (C1, L7-L11), and the substitution of erythritol for sucrose would further contribute to caloric reduction.
Applicant next argued that Guthrie et al. does not disclose preparation of a crumb based on erythritol and cocoa liquor or disclose the effect of reducing the cooling effect of erythritol (Applicant’s Remarks, p. 18, ¶4).
However, Examiner maintains that Guthrie et al. discloses that the sweetened aqueous solution may be mixed with cocoa liquor ([0020]-[0021], [0030]-[0031]) and that such disclosure is adequate to deem the claimed aqueous solution of erythritol and a cocoa liquor obvious. The asserted effect of such a mixture is not claimed and thus does not need to be addressed in the claim rejections. Further, it is not even apparent that such a cooling effect of erythritol would even materialize in the production of the chocolate mass, since it is merely an intermediate product not intended for consumption as is. Applicant’s argument is unpersuasive.
Applicant next argued that different sugar substitutes result in different properties of the resultant chocolate mass (Applicant’s Remarks, p. 18, ¶5 – p. 20, ¶2).
Again, no particular organoleptic or physical properties are required by the present claims, other than the energy value of claims 8 and 17, which undermines Applicant’s argument. Further, the asserted experimental data relies on numerous parameters that are substantially narrower than the present claims, particularly component concentrations. Since the claims are much broader, the data is of limited value in showing that the selection of erythritol should be considered non-obvious. Examiner maintains that since both Gaim-Marsoner et al. and Guthrie et al. disclose the inclusion of erythritol, its selection as the sugar substitute would be obvious.
Applicant then asserted that a significant reduction in energy value could only be achieved via the use of erythritol, which thus positions erythritol as the most promising sugar substitute (Applicant’s Remarks, p. 20, ¶3 – p. 21, ¶1).
Again, both references disclose erythritol, so it can hardly be said to be a non-obvious selection for a sugar substitute. That Applicant has deemed erythritol the “most promising substitute for sugar in the production of chocolate with a reduced energy value” does not necessarily mean such an assertion is true in light of the extremely broad number of sugar substitutes and bulking agents known in the art (e.g., high-intensity sweeteners, such as rebaudioside A), especially as it does not appear to account for the presence of even other polyols in the present claims (e.g., claims 4, 5). Examiner maintains that the selection of erythritol would be obvious in light of the cited prior art and that the asserted alleged benefits of erythritol over other disclosed components is insufficient in the context of the present broad claims to deem such a selection non-obvious.
Applicant next argued that the cited references do not disclose the required cocoa liquor concentration, since “nothing in the references as cited suggests replacing any one of the components of the chocolate mass with a cocoa component, such as cocoa liquor” (Applicant’s Remarks, p. 21, ¶2 – p. 23, ¶3).
As detailed in the claim rejection, though, Examiner maintains that because Gaim-Marsoner et al. teaches that modifications can be made to the cocoa component and Traitler et al. teaches a ratio of chocolate to a water-in-oil emulsion without the addition of any milk powder (see, e.g., C1, L9-L15), a skilled practitioner would find the omission of the milk powder of Gaim-Marsoner et al. to be obvious, where its exclusion may be compensated for in mass by the other components, such as the cocoa powder. As such, the incorporation of the cocoa component in the form of cocoa liquor in an amount that comprises the sum of the disclosed ranges for the cocoa component (about 7-30 wt.%) and the milk component (about 7-20 wt.%), or about 14-50 wt. % is considered obvious to a skilled practitioner. Applicant’s argument is unpersuasive.
Applicant next argued that the references do not teach the claimed reduced energy value, since Gaim-Marsoner et al. substitutes the cocoa butter with calorie reduced fats to allow reducing the energy value of the resultant product by 30% (Applicant’s Remarks, p. 23, ¶4 – p. 24, ¶1).
However, Applicant’s argument relies on a misreading of the reference. Gaim-Marsoner et al. clearly discloses that in Step #5, wherein the resultant chocolate has a 30% reduction in calories (C5, L21-L23), the material used is that produced in the previous four steps (C5, L4-L15). None of the previous four steps (C4, L1-L68) utilize “calorie reduced fats”, which are taught as being an alternative (C1, L66-L68). Step #1 uses cocoa butter and butter fat (C4, L7-L8). Step #2 uses cocoa butter and butter fat (C4, L29-L30). Step #3 uses cocoa butter (C4, L44). The calorie reduction is clearly achieved due to the absence of sucrose, and the substitution with polyols and high-intensity sweeteners (i.e., aspartame, acesulfame-K). Examiner maintains that the determination that the claimed caloric content would be obvious is appropriate and adequately supported.
The rejections of claims 1 and 9 have been maintained herein.
The rejections of claims 2-8 and 10-17, which depend from claims 1 and 9, variously, and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-17 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793